Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
 
DETAILED ACTION
 
Terminal Disclaimer
The terminal disclaimer filed on 11/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,728,733 has been reviewed and is accepted. The terminal disclaimer has been recorded.
 
Response to Arguments
Applicant’s arguments, see pages 9-10, filed 11/16/2021, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of 35 USC § 112(b) has been withdrawn. 
Applicant’s arguments, see pages 11-14, filed 11/16/2021, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of rejection of 35 USC § 103 has been withdrawn. 
Applicant’s arguments, see page 10, filed 11/16/2021, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of nonstatutory obviousness-type double patenting has been withdrawn. 
 
Allowable Subject Matter
Claims 1-20 are allowed.
Claims 1-20 are allowable over prior art of record (in particular, Schmidt et al. (US 2015/0351135); Philippe et al. (WO2017/063496); Sahin et al. (US 2017/0086211)) since the prior art reference(s) taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious as stated in the italic below.
Regarding claims 1 and 17, “a wireless communication circuit configured for wirelessly communicating under the IEEE 802.11 protocol with at least one other wireless communication station having multi-band communications capability; … transmitting a message, from a new node attempting to join the wireless network, containing a discovery assistance request, and associated fields of information for aiding the discovery process, over said second wireless communications band for requesting discovery assistance on the first communications band by a new node the new node attempting to join the wireless network…” in combination with other limitations recited in claims 1 and 17.

Claims 1-20 are allowable over the obvious type double patenting rejection over the US Patent No. 10,728,733 since the terminal disclaimer has been submitted and accepted.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday to Friday 8am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/PHONG LA/
Primary Examiner, Art Unit 2469